I am unable to agree with the conclusion of the court, sustaining the special plea of res adjudicata. The opinion is largely devoted to the question of whether the plaintiff *Page 456 
could have declared on both bonds in one action. A decision on this question one way or the other does not settle the issue ofres adjudicata, the sole matter under consideration. In Collins
v. Treat, 108 W. Va. 443, 152 S.E. 205, res adjudicata is defined as follows: "The doctrine of res adjudicata is a very proper and important principle of law, though technical in nature. Its purpose is to put an end to litigation, but it is to be applied in the furtherance of justice and not in destruction thereof. There are fixed requirements which may not inaptly be referred to as conditions precedent to its application. There must be concurrence of four things: `(1) Identity in the thing sued for; (2) identity of the cause of action; (3) identity of persons, and of parties, to the action;
(4) identity of the quality in the persons for or against whom the claim is made.'"
Assuming that the other requisites are present in this case, the plea is clearly insufficient because of want of identity of parties and identity in the thing sued for. Damages to the extent of $12,500.00 was the thing sued for in the former action while the subject matter of this action is a claim for damages in the amount of $7,500.00. "A former judgment is not a bar to a subsequent action between the same parties if the subject matter involved in the two actions is not identical, * * *." 34 C. J., 811. The bringing of the two actions did not constitute the splitting of a cause of action. Arthur v. Doyle,187 Ill. App. 269. The opinion recognizes U.S. v. Hoyt, 26 Fed. Cas. 403, No. 15, 409, and Ellis v. State, 2 Carter (Ind.) 262, which decide the question, but seeks to distinguish them on the ground that the former judgment relied on in each case had not been discharged at the time it was pleaded as res adjudicata. In each of those cases the judgment upon the first bond was for the full amount of the debt, and payment thereof would necessarily have been complete satisfaction. The principle ofres adjudicata depends solely upon the recovery of a former judgment. Whether the judgment has been satisfied or not makes no difference. The fact that the former judgment *Page 457 
here pleaded has been satisfied is without legal bearing on the question now being considered as to whether the same items of damage may be twice considered in separate actions on two bonds with different sureties executed to secure the full payment of all the damages suffered. Granting that the two bonds might have been joined in the original action, it does not follow that there may not be a separate action on the second bond.
Judge Maxwell concurs in this note of dissent.